UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2010. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 True North Finance Corporation (Exact name of small business issuer as specified in its charter) DELAWARE 20-3345780 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4999 France Avenue South, Suite 248 Minneapolis, Minnesota 55410 (Address of principal executive offices) Issuer’s Telephone Number: (952) 358-6120 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares outstanding of the Registrant’s Series A common stock and Series B common stock as of August 11, 2010, was 1,000,000, and 67,354,092, respectively, and the number of the Registrant’s preferred shares outstanding was 48,643. Transitional Small Business Disclosure Format (check one): Yes £ No R INDEX PARTI. FINANCIAL INFORMATION 3 Item1. Financial Statements (Unaudited) 3 Item2. Management’s Discussion and Analysis or Plan of Operation 19 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item4. Controls and Procedures 23 PARTII. OTHER INFORMATION 24 Item1. Legal Proceedings 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. None 24 Item3. Defaults Upon Senior Securities. None 24 Item4. Submission of Matters to a Vote of Security Holders. None 24 Item5. Other Information.None 24 Item6. Exhibits 25 SIGNATURES 26 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Table of Contents PARTI.FINANCIAL INFORMATION Item1.Financial Statements (Unaudited). FINANCIAL STATEMENTS TRUE NORTH FINANCE COPORATION FINANCIAL STATEMENTS JUNE 30, 2, 2009 3 Table of Contents TABLE OF CONTENTS FINANCIAL SECTION PAGE Financial Statements: Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to Financial Statements 8 4 Table of Contents TRUE NORTH FINANCE CORPORATION (FORMERLY CS FUND GENERAL PARTNER, LLC) CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2010 (Unaudited) December 31, 2009 CURRENT ASSETS Cash $ $ Interest receivable - Other current assets - Total current assets Property and equipment (net) Investments in notes receivable net of allowance of $979,750 and $1,643,485 as of June 30, 2010 and December 31,2009 respectively Investments in notes receivable, related party, net of allowance of $0 and $0 as of June 30, 2010 and December 31,2009 respectively - Investments in real estate loans, net of allowance of $0 and $0 as of June 30, 2010 and December 31,2009 respectively - Real estate held for sale Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related parties Current portion of notes payable Current portion of notes payable, related party - Other current liabilities, related party Other current liabilities Total current liabilities LONG TERM LIABILITIES Notes payable, net of discount Notes payable, related parties, net of discount Total liabilities commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, $1,000 stated value, 50,000 shares authorized; 48,643 and 36,643 shares issued and outstanding at June 30, 2010 and December 31, 2009 respectively Common stock (Series A), $.01 par value, 1,000,000 shares authorized; 1,000,000 shares issued and outstanding Common stock (Series B), $.01 par value, 150,000,000 shares authorized; 67,354,092 and 67,354,092 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated (deficit) ) ) Total True North Finance Corporation stockholders' deficit ) ) Non-controlling interests - ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ 5 Table of Contents TRUE NORTH FINANCE CORPORATION (FORMERLY CS FUND GENERAL PARTNER, LLC) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2010 For the Three Months Ended June 30, 2009 For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 INTEREST AND FEE INCOME Interest and fee income $ $
